Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment

Applicant's amendments and accompanying remarks filed on July 01, 2022 have been entered and considered. Claims 1 – 38 are pending in this application. After careful consideration of Applicant’s arguments, the examiner has maintained the 103 rejections over Negola in view of Hastie as detailed in Office action dated March 02, 2022. The invention as currently claimed is not found to be patentable for reasons herein below.  

Claim Rejections - 35 USC § 103

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 103 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –


The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1 – 3, 7 – 22, 25, 29 – 32, 34, 36 – 38 are rejected under 35 U.S.C. 103(a) as being unpatentable over Negola et al. US 5,958,548 (Negola) in view of Hastie US 5,948,529 (Hastie).  

Considering claims 1 – 2, 7 - 8, 11 – 15, 18, 19, 30, 36, Negola teaches a bi-component multifilament yarn that can be dyed using standard atmospheric dyeing pressures. The bi-component yarn is melt spun of the sheath-core type, wherein the core is preferably made from an inexpensive material such as polyethylene terephthalate or PET. Further, the sheath is a polyamide such as Nylon 6 or 6/6 polymer that is currently used as a material in the carpet industry to create a dyeable carpet yarn [Col. 3, 37 – 58]. Negola does not recognize the use of a binding agent comprising an ethylene polymer modified with maleic anhydride. However, Hastie teaches a bi-component filament having a core of PET and a sheath of one or more types of polyethylene, wherein the core PET component contains from 0.01 wt % to 10 wt % of a functionalized ethylene copolymer. The functionalized ethylene copolymer in the core helps adhere the sheath to the core of the bi-component fiber [Col. 1, 64 – 68 and Col. 2, 1 – 4]. Further, Hastie teaches at [Col. 5, 25 – 28] that the most preferred functionalized ethylene copolymer is a LLDPE containing 1.2% grafted maleic anhydride. Therefore, it would have been obvious to one of ordinary skills in the art before the effective filing date of this application to include Hastie’s binding agent along with Negola’s PET when it is desired to enhance the adhesion of the nylon sheath to the PET core. 
As to the limitation requiring that binding agent adheres the sheath polymer to the core polymer along the length of the filament such that the filament has generally uniform cross section, because Negola’s filaments are formed by melt spun process, wherein the two molten polymers (nylon and PET plus binding agent) simultaneously to a spinneret; it is reasonable to expect that said limitation is met by the prior art product. 
Negola in view of Hastie does not recognize that the tenacity and elongation of the bicomponent fiber is within the claimed range. However, because the bicomponent fiber suggested by the prior art comprises the same components in similar quantities, and the structure of the fiber is similar, it is reasonable to expect that said properties are inherently present in the prior art fiber.     
 
Considering claims 3, 7, 25 and 29, Negola in view of Hastie is relied upon as set forth above in the rejection of claim 1. Further, said combination does not recognize that the sheath polymer is cationic. However, because the polymers in the prior art fiber are to be solution dyed it would have been obvious to one of skill to select a cationic polymer as the sheath component, as these polymers are readily dyed with cationic dyes.  

Considering claims 9 and 31, the method of dying (hank dyed) is considered to be a product by process limitation and it is not given patentable weight evidence that the product-by-process limitation structurally or compositionally distinguishes the claimed article over the prior art. “[Even though product-by-process claims are limited and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process]”; (In re Thorpe, 227 USPQ 964,966). 

Considering claims 10 and 32, Negola teaches that the bi-component filaments are capable of being dyed [Abstract]. Therefore, in embodiments when the dye or pigment are not included, the resulting fiber comprises core and or sheath, which is raw white.

Considering claims 16, 17, 37 and 38, Negola teaches in the embodiment of at Example 2 that the continuous filament yarn contained 144 filaments of at least 16 denier each and its overall size was 2600 denier. 

Considering claims 20 – 22, Negola in view of Hastie is relied upon as set forth above in the rejection of claim 1. Further, Negola teaches at [Col. 8, 22 – 30] that the resultant product was a yarn wound on a ten pound cardboard tube composed of a plurality of 144 sheath core continuous filaments that measured at least 18 denier. The core which is 70% of the material by weight, contained substantially washed and melt filtered marginal polyethylene terephthalate that was reclaimed from the post-consumer recycled plastic soda bottle waste stream. The sheath comprising 30% by weight of virgin nylon 6 that can be dyed using standard atmosphere pressure nylon dye systems. 
  
Claims 4 – 6, 23 – 24 and 26 - 28 are rejected under 35 U.S.C. 103(a) as being unpatentable over Negola et al. US 5,958,548 (Negola) in view of Hastie US 5,948,529 (Hastie) and further in view of Chen US 2015/0240389 A1 (Chen). 

Considering claims 4 – 6, 23, 24 and 26 - 28, Negola in view of Hastie is relied upon as set forth above in the rejection of claim 1. Further, said combination does not recognize that the sheath and the core are solution dye. However, Chen teaches a dope-dyed core-sheath type composite fiber contains a core layer (A) and a sheath layer (B) which entirely covering the core layer (A) [Abstract]. Further, Chen teaches at [0012] that the composites of the core layer (A) and the sheath layer (B) are both dye-soluble polymers, such as polyester polymer (including polyethylene terephthalate), polyester copolymer, polyamide polymer (including nylon 6 and nylon6,6), or polyamide copolymer; and that the resulting dyed fibers achieve high color fastness [0006]. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the application to solution dye as taught by Chen, the sheath forming nylon of Negola and / or the core forming PET of Negola, when it is desired to provide the filament with high color fastness [0006]. 

Claims 12, 14, 33 and 35 are rejected under 35 U.S.C. 103(a) as being unpatentable over Negola et al. US 5,958,548 (Negola) in view of Hastie US 5,948,529 (Hastie) and further in view of Tabor et al. US 5,372,885 (Tabor).  

Considering claims 12, 14, 33 and 35, Negola in view of Hastie is relied upon as set forth above in the rejection of claim 1. Further, said combination does not recognize that the sheath has a trilobal or generally circular cross section shape. However, Tabor teaches a bi-component fiber, which can be prepared by coextruding (a) and (b) into a fiber having a round, oval, trilobal, triangular, dog­ boned, flat or hollow shape and a symmetrical or asymmetrical sheath/core or side-by­ side configuration [Col. 4 42 - 49]. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of this application to pursue the known options within his or her technical grasp, and select a particular shape, including a square shape, for the sheath components in Negola-Hastie’s filament as it would be choosing from a finite number of identified, predictable solutions, with a reasonable expectation of success. 
Response to Arguments

Applicant's amendments and accompanying remarks filed on July 01, 2022 have been entered and considered. After careful consideration of Applicant’s arguments, the examiner has maintained the 103 rejections over Negola in view of Hastie as detailed in Office action dated March 02, 2022. The invention as currently claimed is not found to be patentable for reasons herein above.   

Applicant's amendments and accompanying remarks filed on July 01, 2022 have been fully considered but they are found to be not persuasive for the following reasons.
Applicant traverses the 103 rejections over Negola and Hastie on the basis that the examiner has not has not met the burden of proof required to make a rejection based on inherency. MPEP § 2112(IV).  Further, Applicant contends that combining Negola’s teachings regarding bicomponent filaments with Hastie’s teachings of a functionalized ethylene copolymer would not necessarily result in a yarn with the claimed elongation and tenacity properties. Instead, persons of ordinary skill in the art would understand that several factors (e.g., ratio of core to sheath, material selection, use of virgin or recycled materials, fiber cross-section, fiber size, processing such as bulking and crimping, etc.) can impact the elongation and tenacity of the claimed filament. Thus, a person of skill would understand that certain combination of such factors may result in elongation or tenacity outside the claimed range even when the other claim limitations are met.

In response, the examiner submits that the inherency expectation is based on the principle stated in MPEP 2112.01, which recites “Where the claimed and prior art products are identical (same) or substantially identical (similar) in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established”. Therefore, the rejection in last Office action is based on a proper prima facie case of obviousness.    
Further, the examiner submits that instead of pointing out specific and significant differences in chemical composition and/or structure between the product of the instant application and the product suggested by the prior art, Applicant recites a laundry list of factors that can impact the elongation and tenacity of the filaments. 
In summary, the arguments are not persuasive. The rejection is proper and it is maintained.  

Conclusion
 
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RICARDO E. LOPEZ whose telephone number is (571)270-1150. The examiner can normally be reached on 9AM-5PM M-F. 

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jennifer Boyd can be reached on 571 272 7783. The fax phone number for the organization where this application or proceeding is assigned is 571-270-2150.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/REL/
Ricardo E. Lopez
Patent Examiner, Art Unit 1786


/JENNIFER A BOYD/Supervisory Patent Examiner, Art Unit 1786